—In a proceeding pursuant to CPLR article 78 to review a determination of the Chancellor of the Board of Education of the City of New York terminating the petitioner’s certificate and license to teach in the public schools of the Board of Education of the City of New York, the petitioner appeals from a judgment of the Supreme Court, Kings County (Dabiri, J.), dated October 29, 2001, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contention, in the circumstances of this case, she was not denied due process (see Matter of Climent v Board of Educ. of Community School Dist. No. 22, 288 AD2d 312 [2001]).
The petitioner’s remaining contentions either are unpreserved for appellate review or without merit. Florio, J.P., Feuerstein, Friedmann and Crane, JJ., concur.